182 F.3d 319 (5th Cir. 1999)
In the Matter of: Horace E. Wilson; Alyne Dale Wilson, DebtorsHorace E. Wilson; Alyne Dale Wilson, Appellants,v.Brent Bryan; Jennifer Bryan Barber, Appellees.
No. 97-30947
United States Court of Appeals, Fifth Circuit.
July 21, 1999

Appeal from the United States District Court for the Eastern District of Louisiana; Marcel Livaudais, Jr., Judge.
Before POLITZ, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIUM:

1
In response to a question we certified, the Louisiana Supreme Court has definitively ruled that dairy cattle are not exempt from seizure as tools or instuments of a dairy farmer's trade under Loyisiana R.S. 13-3881(A)(2).  Accordingly, the judgment appealed herein is AFFIRMED.